DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations: 
Lines 7-11: “one tool”, “the second tool”, and “the water, clay, and organic matter content”;
Lines 16-22: “the resulting pairs”, “the acoustic impedance-resistivity ratio plane”, “the pure organic matter”;
Lines 24-29: “VPma, VPom, and VPw are the P-wave velocities (only a single velocity measured/obtained)”, “the mineral matrix”, ” ρma is the density of mineral grains, ρom is the density of organic matter (OM) (only a single density has been measured/obtained)”, “RW is the resistivity of water (only total resistivity is measured/obtained and water resistivity depends on multiple factors)”, “'a' is tortuosity factor (not measured or obtained in claim)”.

Claim 5 recites: “the pore structure, grain size and level of compaction”.
Claim 6 recites: “the 100% water-saturated well data”, “the 0% fluid saturation reference curved line”.
Claim 9 recites: “the reference set”.
Claim 11 recites: “the iso-volumetric content curved lines”, “the 100% rock matrix member”. “the 100% organic matter on the other end”.
Claim 12 recites: “the existing literature”.
Claim 13 recites: “the obtained results”, “the statistical distribution”

There is insufficient antecedent basis for these limitations in the claims.
Claims 2-10 and 12-15 are rejected due to their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The Examiner is treating claim 11 as if it depends on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
1. A method for quantifying the total organic carbon of sedimentary rocks within a sedimentary basin using well-logging data measured in a well, comprising: 
using data provided by at least three well-logging probes measuring three different parameters selected so that: 
a) The product of the velocity of sound obtained from one tool with the density data obtained from the second tool, hereby called acoustic impedance develop in the same direction in response to a volumetric change of the water, clay and organic matter content in the said sedimentary rocks, characterised by 
b) the third probe produces measurement signals hereby modified to a resistivity ratio function developing in opposite directions to each other due to the organic matter content variation, on the one hand, and the water content, on the other, in the same sedimentary rocks, and 
c) the three probes being further selected so that the resulting pairs within the acoustic impedance-resistivity ratio plane correspond to an equal organic matter content, associated respectively with the said rocks comprising a given percentage of rock matrix or water, are equal represented by one pair of values of the representative parameters of the pure organic matter, creating a system of sets of pairs of values of the acquired parameters, to obtain a continuous representation of the volumetric organic matter content of the formations penetrated by the well, using equation

    PNG
    media_image1.png
    94
    589
    media_image1.png
    Greyscale
 where VPma, VPom, and VPw are the P-wave velocities of the mineral matrix, organic matter (OM) and the pore fluid (water) respectively, ρma is the density of mineral grains, ρom is the density of organic matter (OM), ρw is the density of pore fluids that is water in this case, Rt is deep resistivity, RW is the resistivity of water, 'a' is tortuosity factor, AI is acoustic impedance, and Vom is the volume of organic matter in percent.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, steps of “a) The product, hereby called acoustic impedance (multiplication); 
a resistivity ratio function developing in opposite directions to each other due to the organic matter content variation, on the one hand, and the water content, on the other, in the same sedimentary rocks (ratio); and

    PNG
    media_image1.png
    94
    589
    media_image1.png
    Greyscale
 (use of math formula)” are treated by the Examiner as belonging to mathematical concept grouping, while the step of “c) the three probes being further selected so that the resulting pairs within the acoustic impedance-resistivity ratio plane correspond to an equal organic matter content (decision by operator)” are treated as belonging to mental process grouping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: “A method for quantifying the total organic carbon of sedimentary rocks within a sedimentary basin using well-logging data measured in a well”, “velocity of sound obtained from one tool”, “the density data obtained from the second tool”, “the third probe produces measurement signals”.
The additional element in the preamble of “A method for quantifying the total organic carbon of sedimentary rocks within a sedimentary basin using well-logging data measured in a well” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.  Velocity of sound obtained from one tool, the density data obtained from the second tool, and the third probe produces measurement signals represent mere data gathering steps and only adds insignificant extra-solution activity to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis).
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-11 (note claim 11 is treated as depending on claim 1 as stated above) provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. (WO 2017127108 A1) discloses Downhole Wettability Determination System Has Computing Device In Communication With Dielectric Logging Tool And Resistivity Logging Tool For Receiving First And Second Data Sets From Dielectric And Resistivity Logging Tools, Respectively.
Mickael (US 20190064388 A1) discloses an Integrated Logging Tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	05/10/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863